DETAILED ACTION
Claims 1-15 are pending, and claims 1-8 are currently under review.
Claims 9-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-8, in the reply filed on 12/04/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/04/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanc et al. (US 2008/0061038).
Regarding claim 1, Blanc et al. discloses an electrode wire for electrical discharge machining [abstract, 0001]; wherein said wire includes a Cu core (2), a layer of gamma phase brass (4) with beta brass (5a) interspersed and filled within fractures of said surrounding gamma phase, and a zinc oxide layer (6) [0017-0022, 0030, 0069, fig.2-4].  The examiner reasonably considers the beta brass filled in the fractured gamma brass to meet the limitation of beta brass particles interspersed with gamma brass as claimed.
Regarding claim 2, Blanc et al. discloses the wire of claim 1 (see previous).  Blanc et al. further discloses a sub-layer of beta phase (3) located between the core (2) and gamma phase layer (4) [0017-0021, fig.2-4].
Regarding claim 3, Blanc et al. discloses the wire of claim 2 (see previous).  Blanc et al. further discloses and depicts the sub-layer of beta phase (3) to be continuous [abstract, fig.2-4].
Regarding claims 5-6, Blanc et al. discloses the wire of claims 1-2 (see previous).  Blanc et al. further discloses and depicts the gamma layer (4) to be discontinuous such that the underlying beta phase layer (3) is exposed [fig.4].
Regarding claim 8, Blanc et al. discloses the wire of claim 1 (see previous).  As stated previously, Blanc et al. discloses the core to be a Cu core [abstract, fig.4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US 2008/0061038).
Regarding claim 4, Blanc et al. discloses the wire of claim 2 (see previous).  Blanc et al. further teaches that the gamma layer (4) can have a thickness of less than 8 percent of the wire diameter and that the beta layer (3) can have a thickness between 5 to 12 percent of the wire diameter, wherein exemplary wires have a diameter of 0.25 mm [0002, 0024-0025, 0074, 0078, 0082].  In other words, Blanc et al. discloses a combined thickness of 5 to 20 percent of 0.25 mm, or approximately 12.5 to 50 micrometers as determined by the examiner.  The examiner notes that the overlap between the disclosed thickness range of Blanc et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 7, Blanc et al. discloses the wire of claim 1 (see previous).  Blanc et al. further teaches that the oxide layer can have a thickness of about 100 nm to about 250 nm [0030].  The examiner notes that the aforementioned range of Blanc et al. overlaps with or is substantially close to the instantly claimed thickness of “about 84 nm” such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  Specifically, the examiner notes that the term “about” reasonably allows for ranges that are near the recited values, such that a broad lower limit of “about 100 nm” is reasonably considered to overlap or be substantially close to the broadly claimed value of “about 84 nm” as would have been recognized by one of ordinary skill.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc et al. (US 2008/0061038) in view of Brifford et al. (US 4,341,939).
Regarding claim 7, Blanc et al. discloses the wire of claim 1 (see previous).  Blanc et al. does not expressly teach an oxide thickness of about 84 nm as claimed.  Brifford et al. discloses that it is known to provide EDM wires with a thin oxide layer to increase cutting speed [abstract, col.5 ln.42-45]; wherein said thin oxide layer has a thickness of preferably 200 to 2000 angstroms, or 20 to 200 nm as determined by the examiner [col.3 ln.34-40].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide thickness of Blanc et al. by specifying an oxide thickness as disclosed by Brifford et al. such that a good oxide thickness for increased cutting speed can be obtained.  The examiner notes that the overlap between the disclosed thickness range of Brifford et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2011/0290531).
Regarding claim 1, Baumann et al. discloses a wire electrode for electric discharge cutting [abstract]; wherein said wire has a structure including a metallic core (2), a layer of a fine grained mixture of gamma and beta phase brass (3), and a top zinc oxide layer (5) [0042-0049, fig.2].  Although Baumann et al. does not expressly teach particles of beta phase interspersed within a gamma phase, the examiner submits that the disclosure of a mixture of fine grained gamma and 
Regarding claim 2, Baumann et al. discloses the wire of claim 1 (see previous).  Baumann et al. further teaches a layer of beta phase brass (4) between the aforementioned gamma/beta layer (3) and core (2) [0043, fig.2].
Regarding claim 3, Baumann et al. discloses the wire of claim 2 (see previous).  As depicted in fig.2, Baumann et al. discloses the layer (4) as continuously surrounding the core (2), which the examiner reasonably interprets to meet the claimed limitation of a continuous layer [fig.2]
Regarding claim 4, Baumann et al. discloses the wire of claim 2 (see previous).  Baumann et al. does not expressly teach a combined thickness of gamma and beta phases as claimed.  However, Baumann et al. further teaches that the covering layers of beta and gamma phases make up 5 to 20 percent of the total wire diameter, wherein a preferred wire diameter ranges from 0.1 to 0.4 mm [0034-0035].  In other words, Baumann et al. broadly discloses a combined beta and gamma layer thickness of approximately 5 to 80 micrometers as determined by the examiner.  The examiner notes that the overlap between the disclosed thickness of Baumann et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5-6, Baumann et al. discloses the wire of claims 1-2 (see previous).  Baumann et al. further discloses the covering layers surrounding the core can be made to have discontinuities [0036].  The examiner submits that it would have been obvious to arrive at the claimed limitation by making the gamma phase layer to be discontinuous because one of ordinary skill would have reasonably been able to select the gamma phase layer to be discontinuous from the possible options of both layers discontinuous, both layers continuous, gamma phase layer discontinuous, or beta phase layer discontinuous.  See MPEP 2144.08.
Regarding claim 7, Baumann et al. discloses the wire of claim 1 (see previous).  Baumann et al. further discloses that the outer covering oxide layer can have a thickness of 0.1 to 3 micrometers [0030].  The examiner notes that the overlap between the disclosed thickness of Baumann et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 8, Baumann et al. discloses the wire of claim 1 (see previous).  Baumann et al. further teaches that the core is formed of a copper zinc alloy [0049].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734